     Case 2:21-cv-00603-RFB-DJA Document 6 Filed 05/06/21 Page 1 of 2



 1   Rory T. Kay (NSBN 12416)
     McDONALD CARANO LLP
 2   2300 West Sahara Avenue, Suite 1200
     Las Vegas, Nevada 89102
 3
     Telephone: (702) 873-4100
 4   Facsimile: (702) 873-9966
     rkay@mcdonaldcarano.com
 5
     Attorneys for Defendant CoreLogic Teletrack
 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9

10
     HOPE BODDY,                                        Case No. 2:21-cv-00603-RFB-DJA
11
                     Plaintiff,
12                                                      STIPULATION AND ORDER FOR
     v.
                                                        EXTENSION OF TIME FOR
13                                                      DEFENDANT TO FILE RESPONSIVE
     CORELOGIC TELETRACK,
                                                        PLEADING
14
                     Defendant.
15                                                      (First Request)

16

17           Defendant, CoreLogic Teletrack (“Teletrack”) and Plaintiff Hope Boddy (“Plaintiff”), by

18   and through their undersigned counsel, and pursuant LR IA 6-1, submit the following stipulation to

19   Extend Time to File Responsive Pleading up to and including June 7, 2021. In support of the

20   stipulation, the parties state the following:

21           1.      Teletrack was served with the Complaint through its registered agent on or around

22   April 16, 2021, making its responsive pleading deadline due on or around May 7, 2021.

23           2.      The undersigned counsel for Teletrack was recently retained by Teletrack in

24   connection with this matter and is continuing to review the allegations in the Complaint.

25           3.      Counsel for Plaintiff has agreed to the requested extension and the requested

26   extension will not impact any other deadlines in this case.

27           4.      This is the first request to extend the deadline for Teletrack to file its responsive

28   pleading.
     Case 2:21-cv-00603-RFB-DJA Document 6 Filed 05/06/21 Page 2 of 2



 1            5.       This request for an extension of time is not intended to cause any undue delay or

 2   prejudice to any party.

 3            6.       Therefore, the parties hereby stipulate that the deadline for Teletrack to file its

 4   responsive pleading shall be extended through June 7, 2021.

 5

 6   DATED: May 6, 2021

 7   KRIEGER LAW GROUP, LLC                              McDONALD CARANO LLP

 8
     By: /s/ Shawn W. Miller                             By: /s/ Rory T. Kay
 9      David H. Krieger, Esq. (NSBN 9086)                   Rory T. Kay (NSBN 12416)
        Shawn W. Miller, Esq. (NSBN 7825)                    2300 West Sahara Avenue, Suite 1200
10
        2850 Henderson Ridge Pkwy., Suite 200                Las Vegas, Nevada 89102
11      Henderson, NV 89052
                                                             Attorneys for Defendant CoreLogic
12       Attorneys for Plaintiff Hope Boddy                  Teletrack
13

14                                                         ORDER
15

16                                                         IT IS SO ORDERED.
17

18

19
                                                           UNITED STATES MAGISTRATE JUDGE
20

21
                                                                       May 7, 2021
                                                           DATED:
22

23

24

25

26

27

28


                                                   Page 2 of 2
     4849-5410-5832, v. 1
